Title: To George Washington from George Clinton, 9 December 1782
From: Clinton, George
To: Washington, George


                        
                            Dear Sir,
                            Pokeepsie 9th December 1782
                        
                        Inclosed you have the Information procured by Major Wychoff—He was unavoidably detained on the Island beyond
                            the Time fixed for his Return, and altho he made his Report to me some Days ago—I conceived it unnecessary to forward it
                            by Express to your Excellency & the present is the first private Conveyance that has offered. I have the Honor to
                            be with Sentiments of the highest Respect & Esteem your Excellencys Most Obedt Servt 
                        
                            Geo. Clinton
                        
                    